Exhibit 10.36 LOAN AGREEMENT Party A: (Lender)Shandong Longkong Travel Development Co., Ltd Party B: (Borrower) Yishui Underground Fluorescent Lake Travel Development Co., Ltd To relieve the financial strain, Party A agrees to provide a Loan to Party B; the loan fund shall be used by Party B for business operating; through consultations, Both Parties agree to sign the contract: Article 1: Description of the loan 1.The loan term shall be one year starting from 26-4-2010 to 25-4-2011. 2.The loan lending interest rate shall be a monthly rate of 0.8%. 3.The loan shall be used for working capital, Party B shall not change the purpose of the loan. 4.The loan Amount is RMB1, 000, 000.00 Yuan; in words: RMB One Million Yuan. Article 2: Commitments 1.The loan is due, Party B commits to repay up. Party B fails to repay the Loan including the principal and interest, Party A may go to laws to recover the loan. 2. The loan is being due, the loan term may be extended by both parties through consultations. Article 3: The contract is made out in 2 duplicates, each for both parties. It shall become effective as signed by both parties. Party A: (Lender) Shandong Longkong Travel development Co., Ltd (sealed) [company chop] Party B: (Borrower) Yishui Underground Fluorescent Lake Travel Development Co., Ltd (sealed) [company chop] Date: 24-4-2010
